Citation Nr: 0526373	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Navy 
from October 1977 to November 1979.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2001 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
that denied the appellant's claim of entitlement to service 
connection for hepatitis C.  The Board remanded the case for 
additional development in February 2004; the case has now 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The appellant was diagnosed with hepatitis C in 1996; a 
liver biopsy revealed minimal disease.

2.  The appellant's hepatitis C virus (HCV) polymerase chain 
reaction (PCR) test was positive in 1998.

3.  The appellant underwent antiviral therapy for a year, 
ending in September 1999.

4.  Following the antiviral therapy, the appellant's liver 
function tests have been normal and his HCV PCR test was 
negative in 1999, 2000, 2003, and 2004.

5.  The appellant's hepatitis C infection is now considered 
cured.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
Pond v. West, 12 Vet. App. 341, 346 (1999), the United States 
Court of Appeals for Veterans Claims (hereinafter Court) held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Service connection may also be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease began in service.  38 C.F.R. § 3.303(d).

Review of the appellant's service personnel records reveals 
that his military occupational specialty (MOS) was as a 
hospital corpsman.  Review of his service medical records 
does not reveal any treatment for, or diagnosis of any 
hepatitis or other liver ailment.  

Post-service, the appellant was diagnosed with chronic 
hepatitis C at a VA facility in 1996.  A liver biopsy 
demonstrated minimal disease with inflammation involving the 
hepatic triads.  He had positive HCV PCR tests in March, 
April and November of 1998, as well as elevated liver enzyme 
levels that indicated hepatocellular damage.  The appellant 
was then treated with interferon and ribavirin with a 
favorable response.  He received this therapy for a year, 
ending in September 1999.  Since then, his liver function 
tests have been normal and he had negative HCV PCR tests in 
February 1999, September 1999, March 2000, March 2003, and 
August 2004.

The appellant contends that he was exposed to blood and other 
body fluids while he was performing his duties as a hospital 
corpsman in the Navy.  He further contends that he has 
suffered liver damage as a result of the hepatitis C 
infection that he alleges he incurred while on active duty.

The appellant underwent a VA medical examination in November 
2004; the examiner reviewed the appellant's service medical 
records and post-service medical records.  The appellant was 
noted to have been treated with antiviral medication in 1998.  
The appellant denied abdominal or systemic symptoms, but 
stated that he had stress about the hepatitis C recurring 
after its present remission.  On physical examination, the 
liver was a normal size.  There were no signs of liver 
disease.  HCV testing in August 2004 was noted to be 
negative.  Liver function tests conducted in November 2004 
were normal.  The examiner noted that the appellant had not 
had any elevated liver enzymes since July 1998.  The examiner 
rendered a diagnosis of hepatitis C, resolved.

The claims file was subsequently reviewed by a VA physician 
in order to assess the appellant's hepatitis C status.  The 
reviewer concluded that the appellant had had chronic 
hepatitis C that was successfully treated in 1998-99 with 
clearance of the virus and resolution of abnormal liver 
tests.  The doctor concluded that the appellant is regarded 
as cured of hepatitis C.

A claim for service connection must be accompanied by 
evidence establishing that the veteran currently has the 
claimed disability.  See Chelte v. Brown, 10 Vet. App. 268 
(1997); Rabideau v. Derwinski, 2 Vet .App. 141 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there 
can be no valid claim "in the absence of proof of a present 
disability"); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the appellant asserts that he currently has 
residuals from the hepatitis C infection, his own statements, 
alone, do not provide a sufficient basis for so concluding.  
Lay testimony is not competent to prove a matter requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The appellant has not provided any 
evidence, except his own opinions to establish that he 
suffers from a current hepatitis C infection related to 
service or residuals thereof, and his statements are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993).  

No medical opinion based on the record has indicated that the 
appellant is currently infected with the hepatitis C virus or 
has residual disability therefrom.  With the absence of a 
current diagnosis, the evidence cannot establish a causal 
connection between the claimed disorder and service.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the preponderance of the evidence is against the 
appellant's service connection claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his hepatitis C claim in letters 
sent by the RO in February 2001, July 2001, and March 2003, 
as well as the discussion in the May 2003 Statement of the 
Case (SOC) and the March 2005 Supplemental Statement of the 
Case (SSOC) and the February 2004 Board remand.  The 
appellant was notified of the information necessary to 
substantiate his claim for service connection in these 
documents.  He was provided with the text of 38 C.F.R. 
§ 3.159 in the May 2003 SOC and in the March 2005 SSOC.  He 
was also told that he needed to ensure that all pertinent 
evidence was submitted.  He was informed as to what was 
required of him and what VA would do to assist him.  
Therefore, VA has no outstanding duty to inform.

The Board notes that even if all required notices were not 
provided until after the RO adjudicated the appellant's 
service connection claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA outpatient medical records were 
obtained and associated with the claims file.  The appellant 
was afforded a VA medical examination and the RO obtained a 
medical opinion.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  The appellant was given more than one year in which 
to submit evidence after the RO gave him notification of his 
rights under the VCAA.  Therefore, the Board finds that VA 
has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005).


ORDER

Entitlement to service connection for hepatitis C is denied. 



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


